Citation Nr: 1825090	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  11-17 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky
		

THE ISSUES

1. Entitlement to a disability evaluation in excess of 10 percent for service-connected right knee patellofemoral syndrome (PFS) with patella tendinitis.

2. Entitlement to a disability evaluation in excess of 10 percent for service-connected left knee PFS with patella tendinitis.

3. Entitlement to a disability evaluation in excess of 10 percent for service-connected asthma.

4. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for restless leg syndrome.

5. Entitlement to service connection for restless leg syndrome.

6. Entitlement to service connection for a thoracolumbar sacral spine herniated disc.

7. Entitlement to a total disability rating based on individual unemployability (TDIU).
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to December 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky (herein after, Agency of Original Jurisdiction (AOJ)).

The issue of whether the claim for service connection for restless leg syndrome is to be reopened is addressed below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. In an unappealed June 2007 rating decision, the AOJ denied the Veteran's claim of entitlement to service connection for restless leg syndrome on the basis that there was no evidence of restless leg syndrome in service.

2. The evidence associated with the claims file subsequent to the AOJ's June 2007 denial of her service connection claim is not cumulative or redundant and is new and material as it includes nexus opinions.

CONCLUSIONS OF LAW

1. The June 2007 rating decision denying entitlement to service connection for restless leg syndrome is final.  38 U.S.C. § 7105(c) (2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2. Since the June 2007 rating decision, new and material evidence has been received to reopen the claim for service connection for restless leg syndrome.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in a final unappealed AOJ or Board decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  An exception to this rule is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence already of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether there is new and material evidence is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  However, the Board notes that according to the plain language of the regulation, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

The Board must presume the credibility of evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The Veteran is seeking to reopen her claim for service connection for restless leg syndrome.  The AOJ initially denied the Veteran's service connection claim for restless leg syndrome in a June 2007 rating decision.  At that time, the relevant evidence before the AOJ consisted of the Veteran's service treatment records, post-service VA treatment records dated September 2004 through February 2007 and private treatment records dated February 2005 to June 2006.  Upon consideration of this evidence, the AOJ denied the Veteran's claim, reasoning that there was no evidence of restless leg syndrome during service.  The Veteran was notified of that decision and her appellate rights by way of a June 2007 letter; she did not submit a Notice of Disagreement or new and material evidence within one year of the rating decision.  Therefore, the June 2007 rating decision is final.  38 U.S.C. § 7105(c) (2002); 38 C.F.R. § § 3.104, 20.302, 20.1103 (2006).

Since that time, the evidence received consists of examination reports, nexus opinions, and lay statements.  The evidence is new as it was not previously associated with the Veteran's claim folder at the time of the 2007 denial.  The evidence is material because it relates to the nexus criteria for service connection.  See 38 C.F.R. §§ 3.156(a), 3.304(f); Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low" and in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement).  Thus, the claim is reopened.


ORDER

The claim of entitlement to service connection for restless leg syndrome is reopened.  To this extent only, the appeal is granted.


REMAND

The Board finds that the remaining claims must be remanded for further development.

Increased Rating Claims

The Veteran's asthma was last evaluated in January 2011, and her bilateral knee disability was last evaluated in 2016.  The mere passage of time, alone, since an otherwise adequate examination, does not obligate VA to have the Veteran reexamined simply as a matter of course.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  However, recent correspondence documents the Veteran's contentions of a worsening of her disabilities.

In addition, recent court decisions have established examination standards that must be complied with before assigning an adequate disability rating.  Indeed, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Id, at 8.  Specifically, range of motion studies must be performed that test active and passive range of motion as well as in weight-bearing and nonweight-bearing.

Additionally, the October 2016 VA examiner's assessment that determining the extent of motion loss during flares required resort to speculation does not comply with a recent holding in Sharp v. Shulkin, 29 Vet. App. 26 (2017).

The Board finds that the examinations of record are inadequate in light of the holdings in Correia and Sharp so that the matter must be remanded for new examinations.

Due Process

The Veteran's claims were last adjudicated in April 2011.  Since that time, the Veteran has submitted relevant evidence pertaining to the claims on appeal.  At no point has the Veteran waived AOJ review of the new evidence submitted.  The Board may not consider additional evidence not previously reviewed by the AOJ, unless a waiver of initial AOJ review is obtained from the Veteran.  Disabled American Veterans, et. al. v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c).  Since the Veteran does not want to waive AOJ review, and the AOJ has not issued a supplemental statement of the case (SSOC) which considers the new evidence, a remand is necessary.  On remand, the AOJ should issue a new SSOC that considers all of the evidence submitted by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated VA and private medical treatment records and associate them with the claims file.

2. Schedule the Veteran for a VA examination to determine the severity of her service-connected bilateral knee disabilities and thoracolumbar spine.  The Veteran's electronic claims file must be made available for review. 

In order to comply with Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the examiner is asked to describe whether pain, weakness, fatigue and/or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares or repetitive use.  If the examination does not take place during a flare, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  The examiner should comment as to whether there is any medical reason to accept or reject the Veteran's description of reduced range of motion during flares or repetitive use.

Also, in order to comply with the Court's decision in Correia, the VA examination must include range of motion testing in the following areas:

* Active motion;
* Passive motion;
* Weight-bearing; and
* Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The VA examiner should provide a complete rationale for any opinions provided.

3.  The Veteran should be afforded VA examination to evaluate her service-connected asthma.

4. After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the issue on appeal in light of all additional evidence received.  If any of the benefits sought on appeal are not granted in full, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


